Citation Nr: 1423080	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to July 2006. 

These matters are on appeal before the Board of Veterans' Appeals  (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The scope of the Veteran's claim for service connection for depression includes any psychiatric disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1  (2009).  Accordingly, the issues have been recharacterized as stated on the title page.

In his VA Form 9 submitted in April 2012 the Veteran requested a video conference hearing, but later in April 2014 he withdrew that request.  

In March 2013 the Veteran submitted a claim for service connection for posterior tibial tendonitis and pes planus of the right foot due to service-connected foot and ankle disabilities.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a rating decision in May 2007, the RO denied a claim for service connection for depression.  The Veteran did not perfect an appeal, and that decision is now final. 

2.  The additional evidence presented since the May 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection and is neither redundant nor cumulative of evidence previously considered.

3.  The Veteran has a psychiatric disorder that is related to service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the previously denied claim of service connection for depression have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1154(a) and (b), 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.310 (2013). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is granting in full the benefits sought on appeal regarding the claims on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen Claim for Service Connection

An unappealed decision by the RO or a decision of the Board is final; however, the claim may be reopened if new and material evidence is presented. 38 U.S.C.A. §§ 5108 , 7104(b), 7105. 

New and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Analysis

Prior to the September 2011 rating decision on appeal, the claim for service connection for depression was denied in a May 2007 rating decision on the basis that the evidence failed to show that depression was diagnosed.  The Veteran did not perfect an appeal and the rating decision is now final.  

Since the May 2007 rating decision, the medical evidence includes a diagnosis of depression.  The new evidence relates to an unestablished fact necessary to substantiate the claim; is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial; and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Reopening the claim is warranted.  38 U.S.C.A. § 5108. 

Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).


In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997). 


Analysis

Service treatment records show some psychiatric related symptoms were noted during service.  The Veteran was psychiatrically evaluated in June 2000, however, at that time the examiner found that the Veteran's mental status was within normal limits and made no diagnosis.  

A report of a post-deployment health assessment in June 2003 indicates that the Veteran had been deployed to Afghanistan.  That report shows that the Veteran was injured on the flight line and that he had had recurring images of his foot getting crushed. 

A February 2006 private consultation report during service noted that the Veteran manifested anxiety, and the concluding impression included that the Veteran had increased stress. 

The report of a December 2006 VA examination concluded with a diagnosis that "the current diagnosis is No diagnosis."

Subsequent VA treatment records include assessments of depression or depression not otherwise specified.  An August 2010 VA treatment note shows that the Veteran was seen for depression.  He reported having modest improvement since providers had increased his Effexor four weeks before.  The assessment was depression-improving with higher dose of Effexor.

A VA outpatient treatment report in June 2011 shows that the Veteran was seen in follow-up for depression and anxiety.  The Veteran showed depression symptoms enumerated in findings in the report.  Risk factors included difficulties with anxiety, depression, and chronic pain.  On Axis I the diagnostic impression was depression, not otherwise specified.

The report of a June 2011 VA examination shows that the Veteran reported that his psychiatric symptoms began in April 1991 as a result of deployment in Desert Storm.  He reported symptoms including difficulty with sleeping, being in crowded places, and being tired, irritable, and short with people.
  
The report shows a military history that the Veteran's military occupation was hospital corpsman.  He served in a war zone during the Persian Gulf War, in 1990 and 1991 for four months as a hospital corpsman.  The examiner found that the Veteran was a reliable historian.  After examination the report contains a diagnosis of sleep disorder, not otherwise specified.

The report of a July 2011 VA examination shows that the Veteran reported that his symptoms began in 1999 as a result of a very demanding job.  He suffered financial problems and bankruptcy.  But he did not seek counseling when his depression began because he knew it would take him off flight status.  He reported that he injured his left foot in 2002 and thereafter was limping.  His depression worsened since his injury.  He was denied a promotion due to being overweight, stating that he tried hard to lose the weight but just could not lose the weight.  The Veteran reported he served in a war zone during Panama, Desert Storm, and the Afghanistan War, for a total of 10 months as a loadmaster; and that during his war zone duty, he was engaged in combat activities.

The examiner found that the Veteran was a reliable historian.  After examination including medical record review, the report contains diagnoses on Axis I, of:  Pain Disorder associated with both psychological factors and a general medical condition; and major depressive disorder, with anxiety.  The examiner found that the symptoms of each mental disorder cannot be delineated from each other; the symptoms exist comorbidly.

The examiner opined that the Veteran's diagnosis of depression is at least as likely as not related to service because there is evidence in the medical record explaining the relationship-the Veteran became increasingly depressed since his (service-connected) physical pain and consequent limitations began, exacerbated by his inability to achieve a promotion in service due to his weight.

The examiner noted that since the Veteran's foot problems began in 2006, he had become increasingly depressed, as he believed this caused him to be forced out of the Air Force.  The examiner opined that since being discharged, the Veteran's depression had definitely interfered with his work.  

There is a current psychiatric disability, to include depression.  There is competent, credible evidence linking that disability to service.  Service connection is warranted.


ORDER

The claim for service connection for depression is reopened. 

Service connection for a psychiatric disability to include depressive disorder is granted.


REMAND

The record shows that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The SSA National Records Center provided VA with requested records; presumably including medical records associated with the SSA claim.  However, the compact disk provide is damaged and the information is not retrievable.  A remand is necessary obtain the information in a usable format.

As reflected most recently in the report of a December 2012 VA examination, the Veteran has been diagnosed with sleep apnea.  However, the record does not contain an opinion addressing whether the Veteran's sleep apnea is linked to service or to a service-connected disability.        

Obstructive sleep apnea (OSA) is a complex disorder that includes upper airway obstruction, chronic intermittent hypoxia, and sleep fragmentation.  See Obstructive Sleep Apnea Syndrome and Fatty Liver: Association or Causal Link? at: http://www.ncbi.nlm.nih.gov/pmc/articles/PMC2937104/ (Last visited May 7, 2014).  

OSA is well known to be associated with hypoxia, insulin resistance, glucose intolerance, and hyperlipidemia.  Id.  The service treatment records include findings of hyperlipidemia, glucose intolerance, and laboratory findings designated as abnormally high levels for triglycerides, cholesterol, glucose, and CO2 (carbon dioxide); which may be associated with the diagnosed sleep apnea.

Rhinitis and chronic sinusitis are common conditions that cause nasal congestion and may consequently contribute to upper airway obstruction in obstructive sleep apnea syndrome (OSAS).  See Obstructive Sleep Apnea Syndrome and Asthma: What Are the Links? at: http://www.ncbi.nlm.nih.gov/pmc/ articles/ PMC2637171/ (Last visited May 7, 2014).  

Service connection is in effect for sinusitis.  Although service connection for rhinitis is not in effect, service treatment records do show findings of seasonal allergic rhinitis as well as upper respiratory infections, which may be associated with the contribution to upper airway obstruction in service, and later in the case of sinusitis, that may be linked to the Veteran's diagnosis of sleep apnea.   
 
A remand is necessary for an examination to obtain an opinion as to the likelihood of an etiological nexus between the Veteran's diagnosed sleep apnea and service or service-connected disability.




Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration (SSA) all records associated with the Veteran's claim for SSA disability benefits to replace the information on file contained in the existing damaged compact disc from SSA. 

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his sleep apnea. Request copies of any such outstanding records and associate them with the claim folder.

3.  Notify the Veteran that he may submit statements from himself and others describing fully the sleep symptoms and continuity of pertinent symptoms since service. 

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any sleep apnea or other chronic sleep disorder. 

The claim file and copy of this Remand must be made available to and reviewed by the examiner.  All indicated studies and diagnostic tests must be performed, including appropriate sleep studies, and all findings must be reported in detail.  

Then the examiner must opine as to whether it is at least as likely as not that any diagnosed sleep apnea or other sleep disorder found to be present, either: 



(a) had its onset in or is related to service; or

(b) was either (i) caused by or (ii) aggravated by a service-connected disability, to specifically include sinusitis. 

In the examination report the examiner must describe all findings in detail and provide a complete rationale and basis for any opinions offered.  The examiner must specifically acknowledge and discuss any reports on file by the Veteran and others that his sleep apnea was first manifested during his active service.  

The examiner must comment on potential associations of the diagnosed sleep apnea with any in-service findings of hyperlipidemia, glucose intolerance; and laboratory findings designated as abnormally high levels for triglycerides, cholesterol, and glucose, and CO2 (carbon dioxide) test results.

If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Thereafter, review the claim file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  

6.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


